Pope, Judge.
Defendant appeals from a judgment holding him in contempt for failure to pay the monthly installments on a certain home improvement loan as set forth in the terms of the settlement agreement incorporated into the final decree of divorce between the parties to this action. Appeal was made directly to this court without having first made application pursuant to Code Ann. § 6-701.1 (Ga. L. 1979, p. 619). Since appellant failed to follow the appeal procedures required in domestic relations cases, the appeal is hereby dismissed. Robbins v. Robbins, 248 Ga. 273 (282 SE2d 340) (1981); Chandler v. Cochran, 247 Ga. 171 (275 SE2d 657) (1981); Hanes v. Hanes, 247 Ga. 305 (276 SE2d 4) (1981); Fields v. Fields, 247 Ga. 437 (276 SE2d 614) (1981); Zusmann v. Zusmann, 246 Ga. 341 (272 SE2d 75) (1980); Harris v. Harris, 245 Ga. 75 (263 SE2d 113) (1980).

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.